Case 6:20-cr-00092-CEM-GJK Document1 Filed 06/17/20 Page 1 of 5 PagelD 1

UNITED STATES DISTRICT COURT 9070 JUN 17
MIDDLE DISTRICT OF FLORIDA “~~
ORLANDO DIVISION

itr |
wit dé

UNITED STATES OF AMERICA
v. CASE NO. 6:20-cr-G2-Or\I-AIGTK
| 18 U.S.C. § 1542
HELMUD CESAR HERNANDEZ ARCE 18 U.S.C. § 1546(a)
a/k/a Manuel Colon Rodriguez
INDICTMENT
The Grand Jury charges:
COUNT ONE
On or about August 20, 2012, in the Middle District of Florida, the

defendant,

HELMUD CESAR HERNANDEZ ARCE
a/k/a Manuel Colon Rodriguez,

did willfully and knowingly use a United States passport in the name of
MCR. the issuance of which was secured in any way by reason of a false
statement, in that the defendant falsely stated in the underlying passport
application that his name was M.C.R. and that he was born on xx/xx/1978,
in Puerto Rico, when in truth and in fact, as the defendant then and there
knew, his name was not M.C.R. and he was not born on xx/xx/1978, in
Puerto Rico.

In violation of 18 U.S.C. § 1542.
Case 6:20-cr-00092-CEM-GJK Document1 Filed 06/17/20 Page 2 of 5 PagelD 2

COUNT TWO
On or about July 9, 2016, in the Middle District of Florida, the
defendant,

HELMUD CESAR HERNANDEZ ARCE
a/k/a Manuel Colon Rodriguez,

did knowingly possess and use an immigrant visa, which the defendant knew
to be procured by means of a false claim and statement, otherwise procured by
fraud, and unlawfully obtained, in that the defendant falsely stated in the
underlying immigrant visa application that he had never before sought to
obtain a visa, entry into the United States, or any other United States
immigration benefit by fraud or willful misrepresentation or other unlawful
means.

In violation of 18 U.S.C. § 1546(a).

FORFEITURE

I The allegations contained in Counts One and Two are
incorporated by reference for the purpose of alleging forfeiture pursuant to 18
U.S.C. § 982(a)(6).

2. Upon conviction of a violation of 18 U.S.C. § 1542 or 1546, the
defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(6):

a. Any conveyance, including any vessel, vehicle, or aircraft
Case 6:20-cr-00092-CEM-GJK Document1 Filed 06/17/20 Page 3 of 5 PagelD 3

used in the commission of the offense;

b. Any property, real or personal, that constitutes, or is
derived from or is traceable to the proceeds obtained directly or indirectly from
the commission of the offense; and

é, Any — that is used to facilitate, or is intended to be
used to facilitate, the commission of the offense.

3 If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party,

c, has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be

divided without difficulty,
Case 6:20-cr-00092-CEM-GJK Document1 Filed 06/17/20 Page 4 of 5 PagelD 4

the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b)(1).

AT BILL,
Foreperson

MARIA CHAPA LOPEZ
United States Attorney

j

Jenifer M. H erat 7
Assistant United Statés Attorney

By: A aun C Oo

Sara C. Sweeney
Assistant United States Attorney
Deputy Chief, Orlando Division

 
FORM OBD-34
June 20

Case 6:20-cr-00092-CEM-GJK Document1 Filed 06/17/20 Page 5 of 5 PagelID 5
No.

 

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Orlando Division

 

THE UNITED STATES OF AMERICA
vs.

HELMUD CESAR HERNANDEZ ARCE
a/k/a Manuel Colon Rodriguez

 

INDICTMENT

Violations: 18 U.S.C. § 1542
18 U.S.C. § 1546(a)

 

“Sha

Foreperson

 

 

Filed in open 7) 17" day of June, 2020.

Clerk

 

GPO 863 525

Bail $

 
